Curia, iper

Wardlaw, J.
Under the case of Purvis vs. Robinson, 1st Bay, 493, and other cases following it, proof of the loss of a deed, to admit an office copy, need not be plenary; that proper search has been made in the place to which the has been stowed, without finding it, will gen-* erally be sufficient; but a hasty search, with a belief that the deed could be found if well looked for, cannot justify the introduction of a copy: unless we mean to leave it discretionary with the párties or their agents whether to produce the original or a copy.
The motion is dismissed.
Richardson, O’Npall., Evans and Bütler, J J, concurred,